Citation Nr: 1700170	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  08-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent to December 7, 2015 and in excess of 30 percent thereafter for the service-connected chronic rotary subluxation of the scaphoid, left wrist (hereinafter "left wrist disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran presented testimony before the Board in July 2013 by videoconference technology.  A transcript of the hearing has been obtained and associated with the record.

The matter was recently before the Board in December 2013 and September 2015. Unfortunately, for the reasons and bases discussed below, another remand is required because there was not compliance with the Board's prior remand directives (namely, the medical opinion rendered is inadequate).

In September 2015, the Board remanded claims for service connection for Posttraumatic Stress Disorder (PTSD) and Depression for a statement of the case (SOC).  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matter and instruct the RO that the issues remain pending in appellate status  (and requires further action (including issuance of an SOC).  By a December 2015 rating decision, the RO granted the Veteran entitlement to service connection for Depression.  The RO promulgated an SOC on the issue of entitlement to service connection for PTSD in September 2015.  There was no subsequent appeal submitted; thus, the Board does not currently have jurisdiction.  The Board points out in this regard that the Veteran was provided a blank VA Form 9 and appeals rights.  Additionally, the prior remand ordered adjudication of a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was denied by the September 2015 rating decision without subsequent disagreement from the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the claim pertaining to the left wrist disability was most recently before the Board in September 2015.  At that time, the Board determined that a new VA examination was necessary to ascertain to what extent the Veteran's left wrist disability had increased in severity, if at all, since the prior examination.  The Veteran was afforded the requested examination in October 2015.

Among other questions, the examiner was asked to answer whether left wrist pain caused effective functional ankylosis of the left wrist as the Veteran claimed that during cold weather pain was so severe as to render his wrist frozen.  The examiner failed to address this question.  The examiner was also asked whether mild peripheral neuropathy and/or superimposed left carpal tunnel syndrome were related to the left wrist disability.  In answering this question, the examiner was to make specific reference to the April 2010 electromyography (EMG) consultation findings.  The September 2015  examiner simply indicated that the Veteran's peripheral neuropathy or superimposed left carpal tunnel syndrome was not related to the left wrist disability as a review of the record does not support a nexus.  No reference was made to the April 2010 EMG report or to any rationale as to why the record does not support a nexus. 

Additionally, an October 2015 report of contact indicates that the Veteran was dissatisfied with the examination report as the examiner told the Veteran he only had forty pages of the record to review.  The Veteran was assured that he would be afforded an additional examination.  

Thus, on remand, the Veteran should be afforded an additional examination to determine the entirety of the current residuals of his left wrist disability with review of the entirety of the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development previously specified in the Board's September 2015 remand must be completed before readjudication of this claim. 

Ongoing VA treatment records must also be obtained and considered.  38 C.F.R. § 3.159 (c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any recent VA clinical records.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail. 

A.  Examination findings pertinent to the left wrist disability should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the wrist. 

B.  The examiner must indicate whether pain causes effective functional ankylosis of the left wrist and what type of ankylosis. (Note: the Veteran contends that during cold weather pain is so severe as to render his wrist frozen). 

C.  The examiner must state whether mild peripheral neuropathy and/or superimposed left carpal tunnel syndrome are related to the left wrist disability.  Note: in answering this question, the examiner must make specific reference to the April 2010 electromyography consultation findings, he/she is asked to provide an explanation for any conclusion.  The examiner is informed that it is not enough merely to conclude the Veteran does not have these conditions, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  If the examiner concludes that these conditions are not present despite the medical evidence of record demonstrating the various diagnoses since or contemporaneous to the filing of this claim, he/she is asked to provide an explanation for this conclusion, including a discussion of the diagnoses made during the period of this appeal and the Veteran's statements. 

D.  The examiner must discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected left wrist disability alone (not including the effects of any non-service connected disabilities).

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).

3.  Ensure the examiner's opinion is responsive to these determinative issues of present disability and causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to increased rating for the left wrist disability in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative, if any, with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




